                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


JEFFREY S. MINER,


                    Plaintiff,                               4:16CV3059


       vs.
                                                               ORDER
C.R. BARD, INC., A Foreign
Corporation;


                    Defendant.




      IT IS ORDERED that the motion to withdraw filed by William M. Berlowitz,
as counsel of record for Plaintiff, (Filing No. 27), is granted. Mr. Berlowitz shall no
longer receive electronic notice in this case.


      Dated this 12th day of December, 2019.


                                               BY THE COURT:


                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
